Order denying appellants’ motion, under section 1493, Civil Practice Act, for a transcript of the stenographer’s minutes, reversed on the facts, without costs, and the motion granted, without costs. On the facts appearing in the papers on appeal, which are undisputed, it appears that a prima facie case was established and that the complaint should not have been dismissed. A reading of the transcript of the whole evidence may disclose a contrary conclusion, but on the present papers we believe the motion should have been granted. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.